Citation Nr: 1748712	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for alcohol and drug dependence, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 17, 1972, to February 8, 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a psychiatric disability and alcohol and drug dependence are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A February 2003 RO rating decision denied service connection for PTSD, and that denial was confirmed in January 2005, March 2009, and August 2009 RO rating decisions.

2.  The Veteran did not perfect an appeal of the August 2009 RO decision.

3.  The evidence received since the February 2003 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.

CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection was denied for PTSD in February 2003.  That denial was confirmed in January 2005, March 2009, and August 2009 RO decisions.  The RO noted that the service medical records did not contain a diagnosis of any specific psychiatric condition.  The RO also observed that while the Veteran had been treated after service for anxiety, he did not have a clinical diagnosis of PTSD.  Finally, the RO found that an in-service stressor had not been verified.

Evidence associated with the claims file since August 2009 includes additional lay statements, VA treatment records, and the transcript from the Veteran's September 2016 Board hearing.  Significantly, in an August 2016 VA treatment record, a VA psychologist expressed a belief that the Veteran had a valid diagnosis of PTSD from a military sexual trauma that happened while in service.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the August 2016 VA treatment record gives a possible nexus between a present diagnosis and the Veteran's active service, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a psychiatric disability, to include depression and PTSD, is reopened.  

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, that does not necessarily make it sufficient to allow the grant of the benefits sought.  The Board finds that additional evidentiary development is required.  That will be discussed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability, to include depression and PTSD, is reopened.  To that extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for a psychiatric disability, the Board finds that further development is required.  The Veteran has claimed that he has PTSD secondary to in-service sexual trauma.  Specifically, the Veteran stated that while he was in basic training, he was molested on multiple occasions by three servicemen.

The VA's statutory duty to assist the Veteran includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In May 2012, the Veteran underwent VA psychiatric examination.  The examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The Veteran had diagnoses of depressive disorder, not otherwise specified; opioid dependence, in early partial remission; and personality disorder, not otherwise specified, with borderline and antisocial features.  The examiner stated that a review of the record did not find the presence of markers that would be consistent with the occurrence of military sexual trauma.  The examiner found no evidence that the alleged military sexual trauma actually occurred, as the Veteran's service personnel and discharge records were more indicative of character pathology, and there were no markers that were consistent with the occurrence of a military sexual assault.  Further, the Veteran had proved to be an unreliable historian as evidenced by frequent omissions and contradictions in his reported history.  The examiner also expressed concern that prior diagnoses of PTSD had been made based solely on the Veteran's self-report.  The examiner opined that it was at least as likely as not that the Veteran's current depressive disorder was related to the Veteran's personality disorder, which by definition, began to develop in adolescence, was not aggravated by service, and was likely to continue over the course of his adult life.

In contrast to the May 2012 VA examiner's opinion, the Veteran has submitted an August 2016 VA treatment record, in which a VA psychologist expressed a belief that the Veteran had a valid diagnosis of PTSD from a military sexual trauma that happened while in service.

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board appreciates the efforts made by the March 2012 VA examiner to provide a full, well-reasoned opinion.  However, the March 2012 VA examiner did not provide an etiology opinion concerning the diagnoses of PTSD that were of record.  That examiner did not have the opportunity to consider the August 2016 VA treatment record.

Additionally, the Board is mindful that the August 2016 VA treatment record, which supports the Veteran's claim.  However, the August 2016 VA psychiatrist did not comment on the presence (or lack thereof) of markers that would indicate that an in-service military sexual trauma occurred.  The August 2016 VA examiner did not provide reasoning to support the opinion provided.  

Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability, to include those psychiatric diagnoses given during the course of the appeal, is related to an in-service event or is otherwise attributable to the Veteran's active service.

The claim for service connection for alcohol and drug dependence, claimed as secondary to PTSD, is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of entitlement to alcohol and drug dependence must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include PTSD and depression.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis of every identified psychiatric disability.  The examiner must also take a full history from the Veteran.  As to the psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether the examiner believes that the Veteran sustained a personal assault in service, even without corroboration of record, and should state what findings support that belief.  The rationale for all opinions expressed should be provided in a legible report.  For each diagnosis, the examiner must provide an opinion as to the following questions:

(a)  Based on all evidence of record, if the examiner opines that the Veteran sustained sexual assault during service, does the Veteran have PTSD related to that in-service sexual assault?

(b)  For each psychiatric disability diagnosed, is it at least as likely as not (50 percent or greater probability) that the psychiatric disability began during active service or is related to an incident of service?

(c)  Is it at least as likely as not that a psychosis manifested within one year following separation from service?

(d)  Is it at least as likely as not that the Veteran has an alcohol and drug dependence disability secondary to each psychiatric disability diagnosed?

(e) If no current psychiatric disability is found, the examiner is asked to consider the VA treatment records, which indicate that the Veteran was being treated for major depressive disorder, mood disorder, PTSD, and personality disorder.  The examiner is requested to provide the aforementioned opinions regarding the diagnoses given in the VA outpatient records.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


